Citation Nr: 1524415	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  09-40 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than March 7, 2013 for the grant of service connection for right ear hearing loss.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Appellant served on active duty from August 1968 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007, July 2013, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2014, the Veteran testified before the undersigned at a hearing at the RO.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

The matter was last before the Board in June 2014.  The Board dismissed two claims, and remanded the above-captioned claims for service connection and higher ratings in order to request the Veteran's records from the Social Security Administration (SSA).  The Board remanded the claim for an earlier effective date pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to the Board's June 2014 remand directives, the RO requested records from the SSA. In October 2014, the SSA notified the RO that it did not have any records pertaining to the Veteran.  VBMS Entry October 20, 2014.  The Veteran also stated he has never received SSA benefits.  April 2015 VA Form 21-4138.  Thus, there was substantial compliance with this remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  There was also substantial compliance as to the claim for an earlier effective date for right ear hearing loss as the RO issued a statement of the case (SOC) in October 2014.  

The Veteran perfected an appeal of the earlier effective date claim, and in his November 2014 VA Form 9, requested a videoconference hearing.  A hearing was scheduled, however, the Veteran withdrew his hearing request just prior to the scheduled date.  April 2015 VA Form 21-4138.  As such, there is no pending hearing request.  See 38 C.F.R. § 20.704;.

Evidence has been added to the electronic record since the January 2015 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  This evidence consists of an entry containing thirteen pages of VA treatment notes, and an entry containing duplicates of various records in the paper file.  As for the claims for higher ratings and the earlier effective date, in the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. 
§ 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).  As for the claims for service connection the treatment notes contain information redundant of that already of record, and do not require review by the RO prior to adjudication by the Board.

The claim for a TDIU has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) 
prior to rendering a decision.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  Degenerative joint disease of the cervical spine is not attributable to service, and arthritis of the cervical spine was not manifest within one year of separation from service.

2.  Degenerative joint disease of the lumbar spine is not attributable to service, and arthritis of the lumbar spine was not manifest within one year of separation from service.

3.  On March 7, 2013, VA audiometric test results first showed that the Veteran had a right ear hearing loss disability under 38 C.F.R. § 3.385.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for the assignment of an effective date earlier than March 7, 2013 for the grant of service connection for right ear hearing loss are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400, 3.385 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Letters dated in April 2007, October 2012, February 2013, and April 2014 notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claims for higher initial ratings and the claim for an earlier effective date arise from the Veteran's disagreements with the initial ratings and effective date assigned following awards of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is thus satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs.  There are no SSA records to obtain.  VBMS Entry October 20, 2014; April 2015 VA Form 21-4138.  The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection  Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that he injured his spine in service while carrying a piece of equipment weighing around 70 pounds.  At the March 2014 hearing, he testified that in the course of carrying the object, he felt a severe pain in his back, between the shoulder blades, which caused him to lock up in a hunched position.  He testified that he was treated with pain pills and rest.  After the initial injury, he again injured his spine while extending his arm forward to reach into a tray, which caused a sudden onset of the severe pain in the same location.  He testified he was again treated with pain pills and rest.  See Hearing Transcript, p. 3-5.

The Veteran has current degenerative joint disease of the cervical, thoracic, and lumbar spine.  See July 2007 VA examination report.

No abnormalities of the spine or musculoskeletal system were shown on the Veteran's August 1968 entrance examination, or on a service examination in October 1971.  In February 1972, the Veteran complained of back pain since working with a heavy sledge hammer the day prior.  The pain was in the center of the back.  The Veteran was prescribed a hot water bottle, medication, and was told to limit heavy activities.  No abnormalities of the spine or musculoskeletal system were shown on a July 1975 service examination.  On the accompanying Report of Medical History, the Veteran reported having recurrent back pain of a three-year duration.  On separation examination in August 1977, no abnormalities of the spine were found.  The Veteran reported occasional recurrent back pain on the accompanying Report of Medical History.

On VA examination in July 2007, the examiner reviewed the claims file and examined the Veteran .  In the report, he discussed the STRs, including those above, as well as the Veteran's own report of his medical history and symptomatology.  The examiner opined that the current degenerative arthritis of the cervical, thoracic, and lumbar spine were not caused by or a result of the injuries suffered on active duty, but were more likely attributable to other etiologies, which included aging, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation.  The examiner noted a lack of documentation of chronicity of the condition for over 35 years.

In April 2009, the Veteran's wife submitted a lay statement in support of the claim.  She indicated that she married the Veteran in 1975, during military service, and that his family members reported that prior to service, the Veteran was a "country boy" who performed outside physical labor on a regular basis.  She indicated that the Veteran developed back problems during service, and that the problems have persisted since his discharge.   

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for degenerative arthritis of the lumbar and cervical spine must be denied.

The VA examination report of July 2007 is adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner based his conclusion on an examination of the claims file and the Veteran's diagnostic reports.  He reviewed and accepted the Veteran's reported history and symptoms in rendering the opinion, as well as the service treatment records.  He provided a rationale for the conclusion reached.  

The only other evidence to the contrary of the VA examination report is the lay evidence.  Although the Veteran and his wife are competent to report his symptoms, the matter of whether his degenerative joint disease relates to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements and those of his wife are not based on medical training and/or experience, their assertion that his degenerative joint disease relates to service does not constitute competent evidence and, therefore, is outweighed by the VA examiner's opinion, which was rendered by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty, the record here does not document arthritis of the cervical or lumbar spine within one year of the Veteran's September 1977 discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted.  

To the extent the Veteran asserts having a continuity of symptomatology between the present conditions and the in-service injury or disease, arthritis was not noted during service and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable to these claims.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Earlier Effective Date Claim

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran seeks an effective date earlier than March 7, 2013, for the grant of service connection for right ear hearing loss.  The Veteran's argument as to what he believes is the proper effective date is unknown.

The Veteran separated from service in September 1977.  A claim was not received within one year of date of discharge.  The claims file reflects that thereafter, the Veteran was in receipt of education benefits.  The correspondence during that time period, dated from the 1980's, does not mention hearing loss.

In March 2007, the Veteran filed a claim for service connection for bilateral hearing loss, among other claims.  In an August 2007 rating decision, service connection for left ear hearing loss was granted, and a noncompensable rating was assigned effective from the date of his March 20, 2007 claim.  Service connection for right ear hearing loss was denied because the record did not show that the Veteran had hearing loss in the right ear in accordance with VA regulations, specifically, 38 C.F.R. § 3.385.

The Veteran perfected a timely appeal of the August 2007 rating decision on several issues, including the claim for entitlement to service connection for right ear hearing loss.  In July 2013, the RO granted service connection for right ear hearing loss and assigned a noncompensable evaluation, effective March 7, 2013.  The Veteran perfected a timely appeal of the effective date assigned.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

There is no dispute that the Veteran filed a claim for service connection for bilateral hearing loss that was received by VA on March 20, 2007.  This claim has remained pending as the Veteran perfected a timely appeal of the August 2007 rating decision adjudicating the claim.  However, entitlement to service connection for right ear hearing loss did not arise until a March 7, 2013 VA audiological examination, when the Veteran was shown to have right ear hearing loss in accordance with 38 C.F.R. § 3.385.  There are no medical records dated prior to this showing right ear hearing loss for VA purposes.

As the date entitlement arose is later than the date the claim was received, the Board finds that the proper effective date for the award of service connection for right ear hearing loss is March 7, 2013, the date assigned by the RO. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).

The law provides that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011), quoting 38 U.S.C. § 5110(a) ("[T]he effective date of an award ... shall be fixed in accordance with the facts found....").  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See 38 C.F.R. § 3.400 (2014) (the effective date "will be the date of receipt of the claim or the date entitlement arose, whichever is the later"); see also Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed.Cir.2008) (finding the effective date provisions of 38 C.F.R. § 3.400 "consistent with 38 U.S.C. § 5110"); Livesay v. Principi, 15 Vet. App. 165, 171 (2001) (en banc) (rejecting argument that 38 C.F.R. § 3.400(q) (stating that the effective date for reopened claim is the "date of receipt of the new claim or [the] date entitlement arose, whichever is later ") is inconsistent with 38 U.S.C. § 5110(a)).  Id.

The Court has specifically held that if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (remanding case for Board to determine when the disability manifested itself under ... all of the "facts found" and to assign an effective date for benefits accordingly); see also Ellington, 541 F.3d at 1369 (finding it "illogical" to award benefits on a certain date "when the evidence indicates that those conditions did not develop until some later date").

The Board does not question the sincerity of the Veteran's reports of difficulty hearing and notes that, as a lay person, he is competent to report that he has had difficulty hearing since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As a layperson, however, he does not have the requisite expertise to provide a competent opinion as to whether he had a right ear hearing loss disability in accordance with VA standards prior to March 7, 2013, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Accordingly, under 38 C.F.R. § 3.400, an effective date earlier than March 7, 2013 is not warranted for the award for service connection for right ear hearing loss.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Entitlement to an effective date earlier than March 7, 2013, for the grant of service connection for right ear hearing loss is denied.





REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence.  

The Board has considered that the RO denied entitlement to a TDIU in September 2013 and March 2015 rating decisions.  However, by way of the Board's decision above, the Veteran's combined disability rating has changed.  The Veteran has consistently contended that his service-connected hearing loss and PTSD impact his ability to work.  See August 2014 VA Form 21-8940.  The July 2007 and March 2013 VA audiologists offered conflicting findings, and the March 2013 VA psychiatric examiner did not adequately address the issue.  A medical opinion would be helpful in resolving the claim.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

1.  Provide appropriate VCAA notice with respect to the claim for a TDIU. As needed, ask the Veteran to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2.  THE RO MUST FIRST DETERMINE IF ANY FURTHER FACTUAL DEVELOPMENT IS REQUIRED AS TO THE CLAIMS FOR AN INCREASED RATING FOR HEARING LOSS AND FOR PTSD. 

Then schedule the Veteran with an examination to determine the effect of his service-connected PTSD, tinnitus, and hearing loss on his ability to obtain and maintain substantially gainful employment.

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

* Veteran's reports to the March 2013 VA psychiatric examiner that his symptoms of PTSD caused him to get into trouble at work and miss work.

* March 2013 VA audiologist's findings that the Veteran's bilateral hearing loss impacts ordinary conditions of daily life, including the ability to work.

* July 2007 VA audiologist's findings that the Veteran's hearing loss and tinnitus did not impact physical or sedentary employment.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to a TDIU must be adjudicated - including if warranted any adjustments in the Veteran's service-connected rating for hearing loss and PTSD which must then be readjudicated.  If the claims are denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


